Citation Nr: 0018630	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946, from November to December 1946, and from March 
1948 to October 1948.

This matter arises from a September 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which granted service connection for 
PTSD and assigned a 30 percent disability rating.  The 
veteran appealed for a higher rating and in a December 17, 
1997 decision, the Board denied the appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated December 8, 1999, the Court vacated the Board's 
decision and remanded the case to the Board for 
readjudication of the claim consistent with considerations 
discussed in the Memorandum Decision of November 16, 1999. 


REMAND

The appellant is a World War II combat veteran who is the 
recipient of several decorations and citations, including a 
Purple Heart, as the result of wounds sustained during World 
War II.  He was granted service connection for PTSD effective 
June 1996, based upon his combat experiences during World War 
II.  The veteran was assigned a 30 percent disability rating 
effective from the date of the original award of service 
connection.  

The Court, in reviewing the veteran's appeal, noted that the 
record contained an "unequivocal statement" from a medical 
professional that the appellant's PTSD symptoms resulted in 
social isolation except from his immediate family, with 
indications that even his familial relations were strained.  
The Court found that the Board did not account for this 
evidence and further found that additional examination of the 
veteran was necessary due to the severity of his reported 
social isolation.  
In light of the Court's order, and the need for further 
development, this case must be remanded for the following:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his PTSD.  
The RO should then secure copies of all 
identified records that are not already 
in the claims file and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for his or her 
review in conjunction with the 
examination.  The examiner should report 
on the current symptomatology associated 
with the veteran's PTSD.  The examiner 
should assign a GAF scale score for 
impairment due exclusively to PTSD and 
offer an opinion, as requested by the 
Court, regarding the "extent to which 
the [veteran's] social inadaptability 
renders him industrially impaired."  The 
examiner should perform any and all tests 
deemed necessary to complete this 
examination.  

3.  When the development requested above 
has been completed, the RO should 
adjudicate the issue of an increased 
rating for PTSD as an appeal from the 
initial grant of service connection, and 
consider whether "staged ratings" are 
applicable based upon the facts found 
during the time period in question.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the full potential benefits 
are not granted to the veteran, the RO 
should furnish him and his attorney with 
a supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain relevant medical 
evidence and to comply with the Court's Order of December 
1999.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

